Title: To Thomas Jefferson from James Madison, 31 January 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Department of State January 31st. 1805
                  
                  The Secretary of State, to whom the President of the United States has been pleased to refer the Resolution of the Senate of the 28th. instant, requesting that there may be laid before the Senate such documents and papers, or other information, as the President should judge proper relative to complaints against arming the Merchant Ships or Vessels of the United States; or the conduct of the Captains and Crews of such as have been armed,—has the honor to annex hereto:—
                  1st. A copy of a letter addressed to the Secretary of State by the Envoy of Great Britain, Dated on the 31st. of August last.
                  2nd. An extract of a letter to the same, from the late Charge d’Affaires of France Dated 6th May last, which was preceded and followed by other letters and conversations of the same Gentleman, urging the subject upon the attention of the Government. It has been also urged, by the present Minister of France, in his interviews with the Secretary of State.
                  Of the instances alluded to in the aforesaid letter and extract, the only authenticated statement, relative to the conduct of American Private armed Vessels, which has been received at this Department is contained in the annexed letter from Mr. George Barnwell of New York and the document accompanying it.
                  All which is respectfully submitted
                  
                     James Madison 
                     
                  
               